        Case 2:20-cv-01977-GEKP Document 33 Filed 02/11/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JUL-BUR ASSOCIATES, INC. et al,
               Plaintiffs                                   CIVIL ACTION

               v.

SELECTIVE INSURANCE
COMP ANY OF AMERICA et al.,                                 No. 20-1977
               Defendants

                                           ORDER

       AND NOW, this 11th day of February, 2021, upon consideration of the Amended

Complaint (Doc. No. 11), Defendants' Motion to Dismiss the Amended Complaint (Doc. No. 19),

Plaintiffs' Response in Opposition to the Motion (Doc. No. 27), and Defendants' Reply in Further

Support of the Motion to Dismiss (Doc. No. 29), it is ORDERED that Defendants' Motion (Doc.

No. 19) is GRANTED WITHOUT PREJUDICE to Plaintiffs' right to file a declaratory

judgment action in state court. The Court DECLINES to retain jurisdiction over this matter. The

Clerk of Court shall mark this case CLOSED for all purposes, including statistics.




                                                    G
                                                    UNITED STATES DISTRICT JUDGE




                                               1
